Citation Nr: 1130873	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) and Board remand. 

As discussed in the decision below, the Board has reopened the issue of entitlement to service connection for an acquired psychiatric disorder.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder, is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center, in Washington, DC. 


FINDINGS OF FACT

1.  In a July 1981 decision, the Board denied the Veteran's claim for entitlement to service connection for a nervous condition because the evidence did not show a diagnosis of a nervous condition and there was no evidence of a nervous condition during active duty service.  In November 1981, the Veteran perfected an appeal of the July 1981 rating decision.  In a September 1982 decision, the Board denied service connection for a nervous disorder because there was no current diagnosis of a psychiatric disorder and because the evidence did not show inservice incurrence of a psychiatric disorder.  The Board's September 1982 decision is final based on the evidence then of record.  

2.  In January 1986, July 1988, March 1989, and August 1989 rating decisions, the RO reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder but denied the claim on the merits because the evidence did not show that the Veteran's psychiatric disorder was related to his active duty service.  Although provided notice of these decisions, the Veteran did not perfect an appeal thereof.  The January 1986, July 1988, March 1989, and August 1989 rating decisions are final based on the evidence then of record.

3.  In February 1991, February 1992, and July 2002 rating decisions, the RO denied reopening the Veteran's claim for entitlement to service connection for a psychiatric disorder because the evidence submitted was not new and material.  Although provided notice of these decisions, the Veteran did not perfect an appeal thereof.  The February 1991, February 1992, and July 2002 rating decisions are final based on the evidence then of record.

4.  Evidence associated with the claims file since the July 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's July 2002 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for entitlement to service connection for an acquired psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder. 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the July 1981 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In a July 1981 rating decision, the RO denied service connection for a nervous condition based on a finding that the evidence did not show a current diagnosis of a nervous disorder and because the evidence did not show that the Veteran had a nervous condition while on active duty service.  Notice of the July 1981 rating decision was provided to the Veteran in August 1981.  In August 1981, he filed a notice of disagreement to the RO's July 1981 rating decision, and in November 1981, he perfected his appeal.  In a September 1982 decision, the Board denied service connection for a nervous disorder because there was no diagnosis of a psychiatric disorder and because the evidence did not show inservice incurrence of a psychiatric disorder.  The Board's September 1982 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  In January 1986, July 1988, March 1989, and August 1989 rating decisions, the RO reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder based on diagnoses of psychiatric disorder, but denied the claim on the merits because the evidence did not show that the acquired psychiatric disorders were related to his active duty service.  Although provided notice of those decisions, the Veteran did not perfect an appeal thereof.  Thus, the January 1986, July 1988, March 1989, and August 1989 rating decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2010).  In February 1991, February 1992, and July 2002 rating decisions, the RO declined to reopen the Veteran's claim because the Veteran had not submitted new and material evidence that his acquired psychiatric disorder was related to service.  Although provided notice of those rating decisions, the Veteran did not perfect an appeal thereof.  Thus, the February1991, February 1992, and July 2002 rating decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In October 2004, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  In a February 2005 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) based on a finding that the Veteran did not submit new and material evidence.  In March 2005, the Veteran filed a notice of disagreement.  In February 2007, the RO issued a statement of the case which denied reopening the Veteran's claim for entitlement to service connection for a psychiatric condition claimed as PTSD, depressive disorder, schizoaffective disorder, schizophrenia, and bipolar disorder.  In May 2007, the Veteran perfected his appeal.  In a February 2009 decision, the Board reopened the Veteran's claim for entitlement to service connection for PTSD, but denied the claim on the merits.  In addition, the Board remanded the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and depressive disorder to the RO for additional notice.  In March 2009, the RO provided additional notice, and in July 2010, the RO issued a supplemental statement of the case finding again that the Veteran did not submit new and material evidence sufficient to reopen his claim for entitlement to service connection for an acquired psychiatric disorder.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, depressive disorder, and schizoaffective disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

Comparing the evidence received since the RO's July 2002 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for an acquired psychiatric disorder.  The newly submitted evidence includes a VA treatment record dated in January 2003 in which the VA physician noted that she "supported the idea that [the Veteran] has a schizoaffective [d]isorder" and stated that she "agreed that his [psychiatric] symptoms had begun during the rehabilitation phase in the military."  Justus, 3 Vet. App. at 513 (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  The January 2003 medical nexus evidence is new evidence, as it was not of record at the time of the July 2002 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As the Veteran's claim was most recently denied because there was no evidence showing a link between the Veteran's current acquired psychiatric disorder and his active duty service, this medical nexus evidence suggests such a link, and is thus material to his claim.  Accordingly, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder is reopened. 


ORDER

New and material evidence having been received; the claim for entitlement to service connection for a back disorder is reopened.


REMAND

With respect to the merits of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, remand is required for adjudication on the merits, in order to avoid prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (holding that where RO has not considered the reopened claim on a direct basis, the Board must consider whether there would be prejudice to the veteran if it proceeded to adjudicate the merits of the claim).  Accordingly, in order to afford the Veteran the opportunity to make additional argument and submit any additional evidence, remand is required. 

In addition, the RO must obtain a VA examination addressing the etiology of the Veteran's acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, the Veteran's service treatment records reflect one suicide attempt.  In addition, the post-service medical evidence of record reflects diagnoses of bipolar disorder, schizoaffective disorder, and depressive disorder.  Moreover, in a January 2003 treatment record, a VA physician "agreed" that the Veteran's psychiatric symptoms "had begun during the rehabilitation phase in the military."  As such, the Board finds that the low threshold described in McLendon has been reached and a medical opinion addressing the etiology of the Veteran's acquired psychiatric disorder required in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Although the Veteran underwent a VA examination in July 2007, the examiner opined in an October 2007 addendum that the Veteran did not have PTSD and diagnosed polysubstance dependence and substance-induced psychotic and mood disorder.  The VA examiner did not consider whether any of the Veteran's other diagnosed psychiatric disorders, including bipolar disorder, depressive disorder, or schizoaffective disorder are related to his active duty service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).  Accordingly, a VA examination addressing the etiology of the Veteran's acquired psychiatric disorder, including bipolar disorder, depressive disorder, and schizoaffective disorder must be provided.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA psychiatric examination to ascertain the nature, severity, and etiology of all diagnosed psychiatric disorders of record.  The examiner must be provided with, and review, the Veteran's entire claims file in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must also provide an opinion as to whether any of the Veteran's psychiatric disorders, including bipolar disorder, depressive disorder, or schizoaffective disorder, are related to his active duty service or any event therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and schizoaffective disorder, must be adjudicated on the merits.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


